DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-20-2020.
Applicant’s election without traverse of the invention of claims 1-18 in the reply filed on 05-20-2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 12, 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGraw (US 20150380648).
Claim 1: McGraw teaches an organic vapor jet printing (OVJP) depositor (nozzle system) [0016-0017], which as shown between figures 14A (top view of nozzle structure) and 14B (side view of nozzle structure), McGraw teaches a depositor that comprises a delivery aperture (delivery channel), a first exhaust aperture ahead of the delivery aperture, a second exhaust apertures behind the delivery aperture), and confinement gas apertures located ahead of the first exhaust aperture and behind the second exhaust aperture [0115].  In figure 14B, the apertures are all in a single row, so the confinement gas apertures are not laterally adjacent to the delivery aperture, so they do not read upon the claim, however, in figure 16, McGraw teaches using a larger array structure where the apertures are placed in multiple rows, and in this embodiment, as shown in the marked figure 16 below, the depositor is marked with a white square.  In this embodiment, the delivery aperture is marked with a circle, with the first exhaust aperture ahead (to the left) and aligned with the delivery aperture, a second exhaust aperture behind and aligned with the delivery aperture (to the right), with the first confinement gas aperture laterally adjacent to the delivery aperture (above), and a second exhaust aperture laterally adjacent to the delivery aperture and on the opposite side of the delivery aperture (below)[0117].  
As was stated in the last office action, it is noted that language directed to printing in the apparatus claims are intended uses, which do not limit the apparatus.  The relative motions of the depositor to a substrate during a printing process are intended uses of how the depositor will be installed in a deposition system and how it will be moved at that time during a particular process.  The depositor itself does not appear to be structurally distinguished by these intended motions.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” language directed to specific ways of using the apparatus in the apparatus claims are intended uses, which do not limit the apparatus.  The relative directions in the prior art is interpreted to read upon the claimed direction.


    PNG
    media_image1.png
    513
    535
    media_image1.png
    Greyscale

This reads upon the claimed depositor structure (claim 1).
Claim 2: the nozzle structure of McGraw is capable of doing this.  It is noted that language directed to intended uses of the apparatus do not limit the apparatus.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” language directed to specific ways of using the apparatus in the apparatus claims are intended uses, which do not limit the apparatus.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from 
Claims 3 and 5: McGraw exemplifies making the dimension of the delivery aperture 20 microns while the distance between an edge of the delivery aperture closest to the second exhaust aperture and an edge of the second exhaust aperture farthest from the delivery aperture is 65 microns (25microns between the delivery aperture and exhaust aperture (claim 12) + width of the exhaust 40 microns (claim 5)) 65 microns is greater than 25 microns [0170].
Claim 4: McGraw exemplifies making the width of the delivery aperture (150 microns) less than the width of the printed feature (195 microns) [0170].
Claim 7-9: as shown in figure 16, McGraw teaches that the delivery, exhaust, and confinement apertures can be rectangular in profile.
Claim 14, 16, and 17: McGraw exemplifies making the width of the delivery aperture (20 by 150 microns) less than the width of the exhaust apertures (40 by 450 microns) [0170].
Claim 15: the nozzle structure of McGraw is capable of doing this.  It is noted that language directed to intended uses of the apparatus do not limit the apparatus.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” language directed to specific ways of using the apparatus in the apparatus claims are intended uses, which do not limit the apparatus.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”.  
Claim 18: The OVJP nozzle block as shown in figure 16 can be considered to comprise a linear array. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 12-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGraw (US 20150380648).
Claims 3-5, 12, 14, 67, and 17 are rejected for the same reasons they were previously, but now under obviousness, where since McGraw exemplifies using such values for those parameters, it would have been obvious to a person of ordinary skill in the art at the time of invention to use them for the claimed depositor.
Claim 13: the delivery to confinement spacing of McGraw would be a function of the spacing between the rows of print heads.  The spacing between rows is a result effective variable for determining the size of the nozzle array, smaller spacings result in smaller nozzle arrays and thus lower build costs.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “not more than 130 microns” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
	
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGraw (US 20150380648) in view of Forrest (US 20100247766).
As stated previously, McGraw shows the apertures as rectangular, it further states that it is known for the nozzles to be round as well [0107], but it does not specifically teach making them shaped like ovals or circles.
Forrest is also directed towards OVJP print heads[0001].  However, it, as shown in figure 2, teaches that while the nozzle apertures in such print heads may be rectangular, the circular shape is also a preferred shape for the apertures [0017,0069].   
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use rectangular or circular apertures for any of the apertures in the depositor of (claim 6-9).
	Claim 10: McGraw does not specifically teach chamfering the side walls of the delivery aperture.  However, Forrest in figure 1, teaches four different known aperture geometries, and 130 teaches an aperture 101 that is chamfered on both sides [0068].
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to chamfer the apertures of McGraw (including both delivery and confinement), because that geometry was known to the art for the apertures in OVJP print heads and doing so would produce no more than predictable results (claims 10-11).

Response to Arguments
Applicant's arguments filed 11-30-2020 have been fully considered but they are not currently persuasive. 
	The examiner appreciates applicant’s clarifying remarks.  Applicant is correct that Canon should have not been cited.  However, MPEP 2114, as stated in the last action, is relevant to the scope of these claims and how they are being interpreted.  
The depositor appears to be a nozzle group that is intended to be installed in a deposition system  and then is further intended to be moved in particular ways during printing operations.  The relative motions of the depositor to a substrate during a printing process are intended uses of how the depositor will be installed in a deposition system, which has some capability to produce relative motion, and how it will be moved at that time during a particular process.  The depositor itself does not appear to be structurally distinguished by these intended motions.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the 
It does appear that the depositor of McGraw as installed in its system is not intended to be used in the way applicant is describing, instead is described as moving 90 degrees relative to what applicant is describing in its own system, so if applicant includes limitations stating the structural features that cause it to move in those directions, so the orientation of the apertures relative to it is clear, it would appear to overcome the art of record.  
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712